Appellee sued F. Z. Bishop, a resident of Bexar county, and N. T. Masterson, Elliott Cage, and Roene Cage of Harris county, to recover $25,000 damages, alleged to have accrued to appellee through the fraud of appellants in making false representations to him which induced him to buy certain lands in Cameron county. Roene Cage, Elliott Cage, and N. T. Masterson filed pleas of privilege to be sued in Harris county, which were controverted by affidavits of appellee. The pleas of privilege were overruled.
The uncontroverted evidence showed that the agent of appellants induced appellee by fraudulent and false representations to buy the land in Cameron county, and said false representations as to the land were made in Cameron county, and the deed to the land was executed by appellant Masterson. The fraud was sufficiently alleged and fully proved to have been perpetrated in Cameron county. It was alleged and proved that appellee relied upon the false representations, and was induced thereby to purchase the land. The venue was properly laid in Cameron county. Kleine v. Gidcomb (Tex. Civ. App.) 152 S.W. 462; Ferrell v. Millican (Tex. Civ. App.) 156 S.W. 230; Edmonds v. White (Tex. Civ. App.)226 S.W. 819.
The parties agreed to a date to hear the plea of privilege, and it was heard on *Page 1081 
that date, and yet it is seriously contended that because the court did not note the setting of the case on the controverting affidavit the plea of privilege should have been sustained. That contention as to the statute is utterly without merit. The law is not open to such forced construction. Gen. Laws 1917, p. 388 (Vernon's Ann.Civ.St.Supp. 1918, art. 1903).
The agency of G. O. Newman was not denied by appellants, and they acted on his sale of the lands. Masterson executed the deed, and the evidence showed that Newman was the agent of all the appellants. If the petition was not properly admitted in evidence, it would not be cause for reversal. The judge alone heard the case, and it will be presumed that he was not influenced by any improper evidence. The pleadings were familiar to him without having been introduced in evidence.
The assignments of error are all overruled, and the judgment affirmed.